UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7083


JASON ROBERT DREW,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:13-cv-00858-MGL)


Submitted:   September 25, 2014            Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Robert Drew, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jason Robert Drew seeks to appeal the district court’s

order     dismissing       as    untimely       his   28    U.S.C.    § 2254     (2012)

petition.         We     dismiss   the   appeal       for   lack     of    jurisdiction

because the notice of appeal was not timely filed.

                Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles v. Russell, 551 U.S. 205, 214 (2007).

                The district court’s order was entered on the docket

on June 10, 2014.           The notice of appeal was filed on July 17,

2014. *    Because Drew failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.             We dispense with oral argument because the

facts     and    legal    contentions    are      adequately       presented    in   the




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3